Order filed October 26, 2017




                                       In The


        Eleventh Court of Appeals
                                    ___________

                               No. 11-17-00284-CR
                                    ___________

               ALONZO ROSHAWN PRIMUS, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 29th District Court
                          Palo Pinto County, Texas
                         Trial Court Cause No. 13606


                                     ORDER
      Alonzo Roshawn Primus was represented by attorney R. Shay Isham at trial.
Although the judgment reflects that Isham was appointed, the district clerk informed
this court that Isham was retained. Primus filed a pro se notice of appeal and request
for the appointment of appellate counsel. Primus asserts that he is entitled to a court-
appointed attorney pursuant to TEX. CODE CRIM. PROC. ANN. art. 1.051(d)(1) (West
Supp. 2016), which provides that an eligible indigent defendant is entitled to have
the trial court appoint an attorney to represent him in an appeal to a court of appeals.
We abate this appeal.
      We remand the cause to the trial court so that it may determine the following:
      1. Whether Primus desires to prosecute his appeal;
      2. Whether Primus is indigent;
      3. If not indigent, whether Primus has retained counsel for this appeal; and
      4. If indigent, whether Primus desires to have counsel appointed to represent
         him in this appeal or whether, after being warned of the dangers and
         disadvantages of self-representation, Primus competently and intelligently
         chooses to exercise the right to represent himself.
If it is determined that Primus is indigent and desires to have counsel appointed, the
trial court is directed to appoint counsel for this appeal. If it is determined that
Primus is indigent and is exercising his right to represent himself, the trial court must
develop evidence as to whether Primus’s decision to proceed without counsel is
knowingly and intelligently made. See Faretta v. California, 422 U.S. 806 (1975);
Ex parte Davis, 818 S.W.2d 64 (Tex. Crim. App. 1991); Hubbard v. State, 739
S.W.2d 341, 345 (Tex. Crim. App. 1987); Webb v. State, 533 S.W.2d 780, 783–86
(Tex. Crim. App. 1976).
      We note that Primus need not appear in person at the hearing and that the trial
court may permit him to appear via telephone. The trial court is directed to enter
findings of fact and conclusions of law, if necessary, and to make any appropriate
recommendations to this court.
      The clerk of the trial court is directed to prepare and forward to this court a
clerk’s record containing any findings, recommendations, or orders of the trial court.
If a hearing is held, the court reporter is directed to prepare and forward to this court
the reporter’s record from the hearing. The records are due to be filed in this court
on or before November 27, 2017.


                                            2
      The appeal is abated.


                                               PER CURIAM


October 26, 2017
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        3